                   Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 1 of 19




 1                                                        THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9   THE POKÉMON COMPANY                                  No. 2:19-cv-1911
     INTERNATIONAL, INC. a Delaware
10   corporation,                                         DECLARATION OF HOLLY M.
                                                          SIMPKINS IN SUPPORT OF PLAINTIFF’S
11                            Plaintiff,                  EX PARTE MOTION FOR ADDITIONAL
                                                          DISCOVERY
12            v.
13   JANE/JOHN DOES 1–3,
14                            Defendants.
15

16            I, Holly M. Simpkins, declare as follows:
17            1.       I am an attorney licensed to practice law before the courts of the State of
18   Washington. I am a Partner at Perkins Coie LLP, and counsel in this action for Plaintiff The
19   Pokémon Company International, Inc. (“TPCi”). I submit this declaration in support of TPCi’s
20   Ex Parte Motion for Additional Discovery. I have personal knowledge of the facts stated herein
21   and, if called upon, could and would testify competently thereto under oath.
22            2.       On December 11, 2019, TPCi sent subpoenas for service on Discord,
23   DimensioNz#3307, and 4chan. TPCi has received a response to each subpoena. TPCi does not
24   have sufficient information to definitively identify WolfenX or Uxinator.
25

26

      SIMPKINS DECL. ISO PLAINTIFF’S                                               Perkins Coie LLP
      MOTION FOR ADDITIONAL                                                  1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
      DISCOVERY (No. 2:19-cv-1911) –1                                            Phone: 206.359.8000
     146911532.3                                                                  Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 2 of 19




 1            3.       We attempted to examine the metadata associated with the leaked images sent by
 2   WolfenX in Discord (which may have included geolocation tags), but the metadata had been
 3   stripped from the images.
 4            4.       Nine unique IP addresses were received from Discord that were used by Discord
 5   user WolfenX. Using a reverse WhoIs lookup tool, the ISP and geolocation associated with each
 6   IP address were identified. Seven of the nine IP addresses ping to cities in the Tampa, Florida
 7   area. These seven IP addresses accounted for the vast majority of the logins by WolfenX
 8   provided in Discord’s subpoena response. The seven IP addresses are associated with Charter
 9   Communications Inc. and Verizon Wireless.
10                           IP Address                 ISP
11                           173.171.10.101             Charter Communications Inc.
12                           173.171.8.90               Charter Communications Inc.
13                           72.184.21.60               Charter Communications Inc.
14                           174.250.224.120            Verizon Wireless
15                           174.250.224.174            Verizon Wireless
16                           174.250.240.83             Verizon Wireless
17
                             174.253.161.92             Verizon Wireless
18
              5.       TPCi received eighteen unique IP addresses from Discord that were used by
19
     Discord user Uxinator#3307. Using a reverse WhoIs lookup tool, the ISP and geolocation
20
     associated with each IP address were identified. Each of the IP addresses was geolocated to a
21
     city in Florida. These records show that Uxinator logged into Discord hundreds of times, and
22
     that the two most frequently used IP addresses ping to Lutz, Florida and are associated with
23
     Charter Communications Inc.:
24
                             IP Address                 ISP
25
                             35.138.196.255             Charter Communications Inc.
26
                             35.138.208.113             Charter Communications Inc.

      SIMPKINS DECL. ISO PLAINTIFF’S                                             Perkins Coie LLP
      MOTION FOR ADDITIONAL                                                1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      DISCOVERY (No. 2:19-cv-1911) –2                                          Phone: 206.359.8000
     146911532.3                                                                Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 3 of 19




 1            6.       TPCi also learned that WolfenX’s Discord account is associated with the
 2   ripthereaper117@gmail.com email address and that Uxinator’s Discord account is associated
 3   with the jr20836@gmail.com email address.
 4            7.       Attached hereto as Exhibits A, B and C are copies of the substantive components
 5   of the subpoenas to Charter Communications Inc., Verizon Wireless, and Google respectively.
 6

 7            I declare under penalty of perjury under the laws of the United States that the foregoing is
 8   true and correct.
 9

10            Executed at Seattle, Washington this 21st day of January, 2020.
11
                                                        s/ Holly M. Simpkins
12                                                      Holly M. Simpkins

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      SIMPKINS DECL. ISO PLAINTIFF’S                                             Perkins Coie LLP
      MOTION FOR ADDITIONAL                                                1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      DISCOVERY (No. 2:19-cv-1911) –3                                          Phone: 206.359.8000
     146911532.3                                                                Fax: 206.359.9000
Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 4 of 19




                  Exhibit A
              Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 5 of 19



                                            EXHIBIT A

         1.       All documents sufficient to identify a name, physical address, telephone number,

email address, and any other personal identifying information for; type of device used for access;

and transaction logs involving the subscriber associated with the following IP addresses at the

listed dates and times:

          IP Address                                    Date & Time (UTC)
          173.171.10.101                                2019-10-22 22:01:54

                                                        2019-10-22 01:40:36

                                                        2019-10-22 00:03:44

                                                        2019-10-14 15:20:39

                                                        2019-10-01 15:46:03

                                                        2019-09-27 11:58:34

          173.171.8.90                                  2019-09-23 01:04:06

                                                        2019-09-06 18:03:46

                                                        2019-08-25 15:41:50

                                                        2019-08-24 22:28:09

                                                        2019-08-22 16:07:15

                                                        2019-08-22 00:53:37

                                                        2019-08-22 00:48:12

                                                        2019-08-22 00:38:20

                                                        2019-08-22 00:35:09

                                                        2019-08-22 00:30:20

                                                        2019-08-22 00:25:31

                                                        2019-08-22 00:20:30

                                                        2019-08-21 23:47:13



146912104.2
              Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 6 of 19



          IP Address                             Date & Time (UTC)
                                                 2019-08-21 23:42:46

                                                 2019-08-21 23:39:58

                                                 2019-08-21 23:36:25

                                                 2019-08-21 23:34:16

                                                 2019-08-21 23:29:55

                                                 2019-08-21 23:25:24

                                                 2019-08-21 23:14:01

                                                 2019-08-21 23:06:35

                                                 2019-08-21 22:42:19

                                                 2019-08-19 20:05:08

                                                 2019-08-17 22:41:49

                                                 2019-08-17 21:08:42

                                                 2019-08-16 23:35:00

                                                 2019-08-16 18:18:18

                                                 2019-08-16 15:16:25

                                                 2019-08-15 23:24:39

                                                 2019-08-15 22:10:18

                                                 2019-08-15 20:30:56

                                                 2019-08-15 19:41:58

                                                 2019-08-15 19:35:38

                                                 2019-08-15 19:31:40

                                                 2019-08-15 19:26:20

                                                 2019-08-15 19:23:03

                                                 2019-08-15 19:20:00



                                           -2-
146912104.2
              Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 7 of 19



          IP Address                             Date & Time (UTC)
                                                 2019-08-15 19:11:48

                                                 2019-08-15 19:04:00

                                                 2019-08-15 16:56:23

                                                 2019-08-15 16:48:43

                                                 2019-08-15 16:43:08

                                                 2019-08-15 16:24:29

                                                 2019-07-30 12:36:10

                                                 2019-07-28 22:31:51

                                                 2019-07-26 19:10:54

                                                 2019-07-25 02:38:42

                                                 2019-07-19 02:25:58

                                                 2019-07-18 01:25:30

                                                 2019-07-17 00:01:51

                                                 2019-07-16 23:52:15

                                                 2019-07-16 14:11:03

                                                 2019-07-15 23:40:10

                                                 2019-07-08 02:51:13

          72.184.21.60                           2019-11-05 18:59:34

                                                 2019-11-02 20:32:47

                                                 2019-11-02 20:21:47

                                                 2019-11-02 20:05:56

                                                 2019-11-02 19:05:38

                                                 2019-11-02 18:51:35

                                                 2019-11-02 18:24:27



                                           -3-
146912104.2
              Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 8 of 19



          IP Address                             Date & Time (UTC)
                                                 2019-11-02 16:44:06

                                                 2019-11-02 16:37:13

                                                 2019-11-02 16:18:13

                                                 2019-11-02 16:07:48

                                                 2019-11-02 16:00:15

                                                 2019-11-02 15:45:27

                                                 2019-11-02 15:36:13

                                                 2019-11-02 15:28:34

                                                 2019-11-02 12:29:34

                                                 2019-11-02 05:03:09

                                                 2019-11-02 04:46:22

          35.138.208.113                         2019-09-13 21:12:21

                                                 2019-09-13 23:37:51

                                                 2019-10-13 21:08:23

                                                 2019-10-13 22:56:08

                                                 2019-10-13 23:29:42

                                                 2019-11-28 20:02:37

          35.138.196.255                         2019-10-30 03:39:02

                                                 2019-10-30 10:31:06

                                                 2019-10-31 05:00:46

                                                 2019-10-31 12:45:57

                                                 2019-10-31 16:45:12

                                                 2019-11-01 05:08:43

                                                 2019-11-01 12:49:21



                                           -4-
146912104.2
              Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 9 of 19



          IP Address                             Date & Time (UTC)
                                                 2019-11-01 22:35:50

                                                 2019-11-02 02:49:25

                                                 2019-11-02 12:11:52

                                                 2019-11-03 05:33:43

                                                 2019-11-03 14:16:35

                                                 2019-11-04 06:10:46

                                                 2019-11-04 14:35:03

                                                 2019-11-04 20:04:15

                                                 2019-11-05 06:12:46

                                                 2019-11-05 13:46:20

                                                 2019-11-05 18:03:54

                                                 2019-11-06 06:12:44

                                                 2019-11-06 11:31:33

                                                 2019-11-06 15:19:16

                                                 2019-11-06 17:14:13

                                                 2019-11-06 17:23:47

                                                 2019-11-07 13:26:52

                                                 2019-11-07 17:47:44

                                                 2019-11-08 13:21:22

                                                 2019-11-09 05:02:21

                                                 2019-11-09 15:32:14

                                                 2019-11-10 01:14:08

                                                 2019-11-10 14:29:58

                                                 2019-11-10 19:14:11



                                           -5-
146912104.2
          Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 10 of 19



          IP Address                         Date & Time (UTC)
                                             2019-11-10 19:22:37

                                             2019-11-11 06:07:34

                                             2019-11-11 14:07:45

                                             2019-11-12 02:19:04

                                             2019-11-12 06:24:50

                                             2019-11-12 14:43:31

                                             2019-11-12 17:04:33

                                             2019-11-12 19:23:49

                                             2019-11-12 19:47:54

                                             2019-11-13 05:59:43

                                             2019-11-13 07:38:04

                                             2019-11-13 08:07:58

                                             2019-11-13 08:37:57

                                             2019-11-13 09:08:09

                                             2019-11-13 09:38:00

                                             2019-11-13 10:08:06

                                             2019-11-13 10:38:05

                                             2019-11-13 11:08:06

                                             2019-11-13 11:30:35

                                             2019-11-13 11:35:38

                                             2019-11-13 15:14:31

                                             2019-11-14 00:52:36

                                             2019-11-14 06:41:43

                                             2019-11-14 13:32:50



                                       -6-
146912104.2
          Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 11 of 19



          IP Address                         Date & Time (UTC)
                                             2019-11-14 17:59:00

                                             2019-11-15 13:34:16

                                             2019-11-15 23:40:21

                                             2019-11-16 06:37:41

                                             2019-11-16 06:45:59

                                             2019-11-16 14:28:31

                                             2019-11-17 16:56:48

                                             2019-11-18 07:15:01

                                             2019-11-18 11:34:13

                                             2019-11-18 15:19:50

                                             2019-11-18 18:01:15

                                             2019-11-19 13:34:04

                                             2019-11-19 18:14:14

                                             2019-11-20 00:59:49

                                             2019-11-20 10:54:08

                                             2019-11-20 11:25:41

                                             2019-11-20 14:36:28

                                             2019-11-20 16:03:35

                                             2019-11-21 06:54:37

                                             2019-11-21 13:12:09

                                             2019-11-21 18:05:56

                                             2019-11-22 06:57:36

                                             2019-11-22 13:49:19

                                             2019-11-22 15:51:12



                                       -7-
146912104.2
          Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 12 of 19



          IP Address                         Date & Time (UTC)
                                             2019-11-23 00:39:12

                                             2019-11-23 02:32:15

                                             2019-11-23 13:53:23

                                             2019-11-23 16:53:43

                                             2019-11-24 05:07:40

                                             2019-11-24 14:44:23

                                             2019-11-25 02:08:17

                                             2019-11-25 05:26:24

                                             2019-11-25 06:53:38

                                             2019-11-25 11:26:14

                                             2019-11-25 16:10:55

                                             2019-11-26 13:45:08

                                             2019-11-26 14:01:13

                                             2019-11-26 14:23:03

                                             2019-11-26 18:12:45

                                             2019-11-27 03:31:23

                                             2019-11-27 16:12:49

                                             2019-11-27 20:36:24

                                             2019-11-27 20:45:58

                                             2019-11-28 02:02:05

                                             2019-11-28 20:02:37

                                             2019-11-29 02:54:01

                                             2019-11-29 17:07:56

                                             2019-11-29 17:08:05



                                       -8-
146912104.2
          Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 13 of 19



          IP Address                         Date & Time (UTC)
                                             2019-11-29 22:29:17

                                             2019-11-30 14:23:09

                                             2019-12-01 04:13:22

                                             2019-12-01 09:20:40

                                             2019-12-01 14:40:36

                                             2019-12-02 13:56:01

                                             2019-12-02 20:48:55

                                             2019-12-03 06:58:42

                                             2019-12-03 13:37:38

                                             2019-12-03 14:59:05

                                             2019-12-03 17:58:25

                                             2019-12-03 20:10:34

                                             2019-12-04 14:20:10

                                             2019-12-05 14:16:52

                                             2019-12-05 14:23:11

                                             2019-12-06 14:45:21

                                             2019-12-06 20:21:06

                                             2019-12-06 23:48:27

                                             2019-12-07 00:43:00

                                             2019-12-07 14:02:13

                                             2019-12-07 17:15:24

                                             2019-12-08 03:28:53

                                             2019-12-08 14:26:23

                                             2019-12-08 16:51:55



                                       -9-
146912104.2
          Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 14 of 19



          IP Address                            Date & Time (UTC)
                                                2019-12-08 23:57:58

                                                2019-12-09 14:01:16

                                                2019-12-09 17:08:24

                                                2019-12-09 19:53:16

                                                2019-12-10 02:03:28

                                                2019-12-10 13:33:15

                                                2019-12-10 15:54:48

                                                2019-12-11 14:21:38

                                                2019-12-12 00:23:07

                                                2019-12-12 05:40:13

                                                2019-12-12 05:40:39

                                                2019-12-12 15:28:27

                                                2019-12-12 15:28:45

                                                2019-12-12 17:44:50

                                                2019-12-12 17:44:57

                                                2019-12-12 22:38:26

                                                2019-12-12 22:39:49

                                                2019-12-13 05:38:38

                                                2019-12-13 14:28:01

                                                2019-12-14 00:42:31

                                                2019-12-14 14:33:30

                                                2019-12-15 00:41:28

                                                2019-12-15 14:33:07

                                                2019-12-15 21:44:02



                                       - 10 -
146912104.2
          Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 15 of 19



          IP Address                            Date & Time (UTC)
                                                2019-12-16 14:35:25

                                                2019-12-16 17:06:26




                                       - 11 -
146912104.2
Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 16 of 19




                  Exhibit B
          Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 17 of 19



                                          EXHIBIT A

         1.    All documents sufficient to identify a name, physical address, telephone number,

email address, and any other personal identifying information for; type of device used for access;

and transaction logs involving the subscriber associated with the following IP addresses at the

listed dates and times:

          IP Address                                  Date & Time (UTC)
          174.250.224.120                             2019-11-02 14:44:42

                                                      2019-11-02 14:36:08

                                                      2019-11-02 14:03:37

                                                      2019-11-02 13:49:36

                                                      2019-11-02 13:45:16

          174.250.224.174                             2019-10-30 18:12:32

                                                      2019-10-30 14:34:42

          174.250.240.83                              2019-11-02 03:08:59

                                                      2019-11-02 01:59:50

          174.253.161.92                              2019-10-31 00:41:20




146912132.1
Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 18 of 19




                  Exhibit C
          Case 2:19-cv-01911-MJP Document 10 Filed 01/21/20 Page 19 of 19



                                           EXHIBIT A

         1.    All basic subscriber information for the Google account

ripthereaper117@gmail.com, including the account holder’s name; physical address; email

address; secondary or recovery email address; records of session times and duration including

logs of IP addresses; length of service including the account start date; and any other subscriber

number or identity including any temporarily assigned network address.

         2.    All basic subscriber information for the Google account jr20836@gmail.com,

including the account holder’s name; physical address; email address; secondary or recovery

email address; records of session times and duration including logs of IP addresses; length of

service including the account start date; and any other subscriber number or identity including

any temporarily assigned network address.




146912156.2
